IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LANCE GREENAWALT,                              : No. 119 MM 2020
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
COURT OF COMMON PLEAS ADAMS                    :
COUNTY,                                        :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 28th day of August, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.